DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 6/19/2020 and 1/27/2022 have been considered by the Examiner.
Claim Objections
Claims 1-15 are objected to because of the following informalities:
Claim 1, line 5, “including an Recurrent Neural Network” should read “including a Recurrent Neural Network”. 
In claims 2-14, the preamble recites “An apparatus according to…”.  The preamble should read “The apparatus according to…”. 
Claim 3, lines 1-2, “apparatus according to claim 1 further” should read “ apparatus according to claim 1, further”
Claim 3, line 4, “wherein of the each preceding operating cycle” should read “wherein each preceding operating cycle”
Claim 10, lines 1-2, “apparatus according to claim 7 further” should read “apparatus according to claim 7, further”
Claim 15, line 6, “including an Recurrent Neural Network” should read “including a Recurrent Neural Network”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-7, recites the limitation “wherein the RNN takes as an input at least one value corresponding to a measurement of the second state”. It is unclear to the Examiner how the RNN takes as an input at least one value corresponding to a measurement of the second state if the RNN is estimating the subsequent second state of the ego vehicle and is not already at the second state. In other words, how is it inputting a value corresponding to a measurement of the second state if the ego vehicle is at a first state estimating a second state of the ego vehicle. For purposes of examination, the Examiner interprets this to mean the ego vehicle estimates a second state, then arrives at a second state, and inputs at least one value corresponding to a measurement of the second state that the ego vehicle is at. The Examiner notes that claims 2-14 are dependent upon claim 1, and is thus are rejected as being dependent upon a rejected claim.  
Claim 3, line 3, recites the limitation “a plurality of the preceding operating cycles”. It is unclear to the Examiner if “a plurality of the preceding operating cycles” is included in “at least one preceding operating cycle” or if this is a new or different “preceding operating cycles" being introduced. For purposes of examination, the Examiner interprets these to be the same operating cycles.
Claim 11, line 2, recites the limitation “a measurement of the second state”. It is unclear to the Examiner if this is the same “a measurement of the second state” recited in claim 1, lines 6-7, or if this is a new or different “a measurement of the second state” being introduced. For purposes of examination, the Examiner interprets this to be that same “a measurement of the second state”.
Claim 15, lines 7-8, recites the limitation “wherein the RNN takes as an input at least one value corresponding to a measurement of the second state”. It is unclear to the Examiner how the RNN takes as an input at least one value corresponding to a measurement of the second state if the RNN is estimating the subsequent second state of the ego vehicle and is not already at the second state. In other words, how is it inputting a value corresponding to a measurement of the second state if the ego vehicle is at a first state estimating a second state of the ego vehicle. For purposes of examination, the Examiner interprets this to mean the ego vehicle estimates a second state, then arrives at a second state, and inputs at least one value corresponding to a measurement of the second state that the ego vehicle is at. The Examiner notes that claims 2-14 are dependent upon claim 1, and is thus are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that the claims are directed toward non-statutory subject matter, as shown below:
STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 1-14 are directed towards an apparatus, i.e. machine. Claim 15 is directed towards a method, i.e. process.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The apparatus in claims 1-14 (also, the method in claim 15, respectively) is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. With regard to independent claims 1 and 15, the method/apparatus (or computer implemented functionality) merely recites the step of: (a) using a first state of the ego vehicle to estimate a subsequent second state of the ego vehicle during a current operating cycle.  This limitation, as drafted, is a simple process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. This is equivalent to a person looking at the first state of the vehicle and estimating a second state of the vehicle.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could look at the first state of the vehicle and estimate a second state of the vehicle, either mentally or using a pen and paper.  The mere nominal recitation that the matching is being executed by a computer, a state estimator, or a Recurrent Neural Network does not take the limitation out of the mental process grouping.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 15 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claims 1 and 15 recite the further limitations of (b) wherein the RNN takes as an input at least one value corresponding to a measurement of the second state, the at least one value being determined from a sensor measurement and (c) wherein the RNN is configured to use information from at least one preceding operating cycle that precedes the current operating cycle. These steps in the claim are recited at a high level of generality (i.e., as a general means of gathering information or sensor data), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  
Further, while claims 1 and 15  do recite wherein the RNN produces as an output at least part of the second state, this limitations are also recited at a high level of generality (i.e. simply that the RNN is being used to input information and output information) and amounts to mere extra-solution activity.
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of estimating and outputting are performed by a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
Further, claims 1 and 15 recites the additional limitations of a “apparatus”, “state estimator”, “ego vehicle”, “Recurrent Neural Network”, and “sensor”.  The “apparatus”, “state estimator”, “ego vehicle”, “Recurrent Neural Network”, and “sensor” is claimed generically and are operating in its ordinary capacity such that it does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1 and 15 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  “Estimating” and “outputting” data is a fundamental, i.e. WURC, activity performed by computers/processors, such as those recited in claim 1 and 15.  Further, applicant’s specification does not provide any indication that the determining steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 

CONCLUSION
Thus, since claims 1 and 15 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 10 is directed towards non-statutory subject matter.
Further, dependent claims 2-14 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  Each of the claimed limitations either expand upon the mental process or are additional insignificant extra-solution activity.  As such, claims 2-14 are similarly rejected as being directed towards non-statutory subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-15 is rejected under 35 U.S.C. 103 as being unpatentable over ByeoungDo et al. (Probabilistic Vehicle Trajectory Prediction over Occupancy Grid Map via Recurrent Neural Network) in view of Mitrovic (Short term Prediction of Vehicle Movements by Neural Networks).
Regarding claims 1 and 15:
	ByeoungDo teaches:
An apparatus for a motor vehicle driver assistance system for an ego vehicle, comprising the apparatus being configured to: implement a state estimator (see Fig. 1 and pages 2-6 regarding a structure for ego vehicle trajectory prediction.) 
configured to use a first state of the ego vehicle to estimate a subsequent second state of the ego vehicle during a current operating cycle (see at least pages 1-3 regarding the trajectory prediction system inputting current coordinates and velocities of vehicles from sensor measurements, wherein the ego vehicle relative position is being considered as well as the yaw rate and velocity of the ego vehicle. It would also be obvious to also apply this trajectory prediction to the ego vehicle as well.)
the state estimator including an Recurrent Neural Network (“RNN”) (see abstract and pages 1 and 3-4 regarding a neural network, RNN, and/or LSTM.)
wherein the RNN takes as an input at least one value corresponding to a measurement of the second state (see at least the abstract and pages 2-4 regarding sequences for the trajectory of a vehicle where coordinates (i.e. measurement) area acquired every time period (i.e. which could be a first and second state as well as further states).)
the at least one value being determined from a sensor measurement (see abstract and pages 2-4 regarding sensor measurements.)
and wherein the RNN produces as an output at least part of the second state (see abstract and pages 2-5 regarding the RNN or LSTM producing a future trajectory (e.g. a second state) or a predicted result.)
ByeoungDo does not explicitly teach wherein the RNN is configured to use information from at least one preceding operating cycle that precedes the current operating cycle.
	Mitrovic teaches:
wherein the RNN is configured to use information from at least one preceding operating cycle that precedes the current operating cycle (see at least page 3 regarding using previous data in prediction.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the method for vehicle trajectory prediction via Recurrent Neural Network of ByeoungDo et al. by the system of Mitrovic wherein the RNN is configured to use information from at least one preceding operating cycle that precedes the current operating cycle as both systems are directed to prediction of vehicle movements by Neural Networks and one of ordinary skill in the art would have recognized the established function of having wherein the RNN is configured to use information from at least one preceding operating cycle that precedes the current operating cycle and predictably would have applied it to improve the method for vehicle trajectory prediction via Recurrent Neural Network of ByeoungDo et al.
Regarding claim 2:
	ByeoungDo teaches:
further comprising the RNN includes at least one feedback connection (see at least Fig. 4 “LSTM” structure and pages 3 and 5 regarding a memory or cell.)
Regarding claim 3:
	ByeoungDo teaches:
further comprising the RNN includes a plurality of feedback connections (see at least Fig. 4 “LSTM” structure and pages 3 and 5 regarding a memory or two-layered cell.)
ByeoungDo does not explicitly teach wherein the RNN is configured to use information from a plurality of the preceding operating cycles that precede the current operating cycle, wherein of the each preceding operating cycle corresponds to at least one of the plurality of feedback connections.
	Mitrovic teaches:
and wherein the RNN is configured to use information from a plurality of the preceding operating cycles that precede the current operating cycle (see at least page 3 regarding using previous data in prediction.)
wherein of the each preceding operating cycle corresponds to at least one of the plurality of feedback connections (See at least page 3 regarding feedback loops provide memory capabilities for neural networks and using previous data in prediction.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the method for vehicle trajectory prediction via Recurrent Neural Network of ByeoungDo et al. by the system of Mitrovic wherein the RNN is configured to use information from a plurality of the preceding operating cycles that precede the current operating cycle, wherein of the each preceding operating cycle corresponds to at least one of the plurality of feedback connections as both systems are directed to prediction of vehicle movements by Neural Networks and one of ordinary skill in the art would have recognized the established function of having wherein the RNN is configured to use information from a plurality of the preceding operating cycles that precede the current operating cycle, wherein of the each preceding operating cycle corresponds to at least one of the plurality of feedback connections and predictably would have applied it to improve the method for vehicle trajectory prediction via Recurrent Neural Network of ByeoungDo et al.
Regarding claim 4:
	ByeoungDo teaches:
further comprising the apparatus being further configured to derive at least one real world attribute from the RNN for use by the driver assistance system (see at least page 2-4 regarding an RNN or LSTM producing two real coordinates or predicted future location and trajectory.)
Regarding claim 5:
	ByeoungDo teaches:
While ByeoungDo does not explicitly teach further comprising an output Artificial Neural Network (“ANN”) connected to the RNN configured to derive the at least one real world attribute from the RNN, ByeoungDo does teach an RNN or LSTM producing two real coordinates or predicted future location and trajectory.
ByeoungDo in view of Mitrovic discloses the claimed invention, as discussed above, except for the step of further comprising an output Artificial Neural Network (“ANN”) connected to the RNN configured to derive the at least one real world attribute from the RNN. It would have been an obvious matter of design choice to modify the teachings of ByeoungDo in view of Mitrovic to provide the step of further comprising an output Artificial Neural Network (“ANN”) connected to the RNN configured to derive the at least one real world attribute from the RNN. Since the applicant has not disclosed that further comprising an output Artificial Neural Network (“ANN”) connected to the RNN configured to derive the at least one real world attribute from the RNN solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of ByeoungDo in view of Mitrovic will perform the invention as claimed by the applicant with any means, method, or product to further comprising an output Artificial Neural Network (“ANN”) connected to the RNN configured to derive the at least one real world attribute from the RNN.
Regarding claim 6:
	ByeoungDo teaches:
further comprising the first state and the second state each include at least one ego vehicle attribute describing an aspect of a motion of the ego vehicle (see at least pages 1-3 regarding the trajectory prediction system inputting current coordinates and velocities of vehicles from sensor measurements (i.e. first state), wherein the ego vehicle relative position is being considered as well as the yaw rate and velocity of the ego vehicle. Also, see abstract and pages 2-5 regarding the RNN or LSTM producing a future trajectory (e.g. a second state) or a predicted result (i.e. motion from a first state to a second state).)
Regarding claim 7:
	ByeoungDo teaches:
further comprising the first state and the second state each include at least one local object attribute describing a local object located in the vicinity of the ego vehicle (see at least pages 1-3 regarding the trajectory prediction system inputting current coordinates and velocities of surrounding vehicles from sensor measurements (i.e. first state).)
Regarding claim 8:
	ByeoungDo teaches:
further comprising the at least one local object attribute includes a location of the local object (see at least pages 1-3 regarding the trajectory prediction system inputting current coordinates (i.e. location) of a surrounding vehicle (i.e. local object).)
Regarding claim 9:
	ByeoungDo teaches:
further comprising a prediction element configured to estimate a second location of the local object in the estimated second state using a first location of the local object in the first state (see at least the abstract and pages 2 and 6 regarding predicting a future location of a surrounding vehicle (i.e. local object).)
Regarding claim 10:
	ByeoungDo teaches:
further comprising the local object is a local vehicle (see at least the abstract and pages 2-6 regarding a surrounding vehicle (i.e. local object and/or local vehicle).)
Regarding claim 11:
	ByeoungDo teaches:
further comprising the at least one value corresponding to a measurement of the second state includes a measurement of the second location of the local vehicle (see at least the abstract and pages 2 and 6 regarding predicting a future location (i.e. second state or second location) of a surrounding vehicle (i.e. local vehicle).)
Regarding claim 12:
ByeoungDo does not explicitly teach further comprising the apparatus is configured to output an output variable from the second state for use by an active driver assistance device or a passive driver assistance device.
	Mitrovic teaches:
further comprising the apparatus is configured to output an output variable from the second state for use by an active driver assistance device or a passive driver assistance device (see at least page 1-4 regarding providing driver support such as a warning message or warning which is generated based on the resulting prediction.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the method for vehicle trajectory prediction via Recurrent Neural Network of ByeoungDo et al. by the system of Mitrovic to further comprise the apparatus is configured to output an output variable from the second state for use by an active driver assistance device or a passive driver assistance device as both systems are directed to prediction of vehicle movements by Neural Networks and one of ordinary skill in the art would have recognized the established function of further comprising the apparatus is configured to output an output variable from the second state for use by an active driver assistance device or a passive driver assistance device and predictably would have applied it to improve the method for vehicle trajectory prediction via Recurrent Neural Network of ByeoungDo et al.
Regarding claim 13:
ByeoungDo does not explicitly teach further comprising the apparatus is configured to output an output variable from the second state for presentation to a driver of the ego vehicle.
	Mitrovic teaches:
further comprising the apparatus is configured to output an output variable from the second state for presentation to a driver of the ego vehicle (see at least page 1-4 regarding providing driver support such as a warning message or warning (i.e. present the warning message) which is generated based on the resulting prediction.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the method for vehicle trajectory prediction via Recurrent Neural Network of ByeoungDo et al. by the system of Mitrovic to further comprise the apparatus is configured to output an output variable from the second state for presentation to a driver of the ego vehicle as both systems are directed to prediction of vehicle movements by Neural Networks and one of ordinary skill in the art would have recognized the established function of further comprising the apparatus is configured to output an output variable from the second state for presentation to a driver of the ego vehicle and predictably would have applied it to improve the method for vehicle trajectory prediction via Recurrent Neural Network of ByeoungDo et al.
Regarding claim 14:
	ByeoungDo teaches:
further comprising the first state and the second state each include at least one environment attribute describing an environment in which the ego vehicle is located (see at least pages 1-3 regarding the trajectory prediction system inputting current coordinates and velocities of surrounding vehicles (i.e. environmental attribute which is the vehicles in the vehicle environment) from sensor measurements.)

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ditty et al. (US 20190258251 A1) is pertinent because comprises a neural network which can take as its input at least some subset of parameters, such as (1) bounding box dimensions, (2) ground plane estimate obtained e.g. from another subsystem, (3) inertial measurement unit (IMU) output that correlates with the ego-vehicle orientation, (4) distance or 3D location estimates of the object obtained from the neural network and/or other sensors, such as LIDAR or RADAR, among others.
Zhou et al. (US 20190004518 A1) is pertinent because it is a method and system for training an unmanned aerial vehicle control model based on artificial intelligence.
Pandita et al. (US 20140005906 A1) is pertinent because it is a platoon model allows improved prediction of preceding vehicle future state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666      

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666